A. AGREED to sell to B. a certain tract of land, which B. was to pay for by building a grist-mill for A. The deed for the land was to be executed, as soon as the 'deed to A. (whose grantor claimed title under an Indian treaty) should be approved by the president of the United States.
Held, that as no time was expressed in the agreement, within which the mill was to be built, it was to be built within a reasonable time.
Held, also, — without deciding whether before a reasonable time had elapsed for building the mill, B. could have sustained a bill in equity for a title to the land, without an allegation that the mill had been built, — that after such 'time had expired, a bill for that purpose could not be sustained without such an allegation, or a good cause assigned for its omission. Cunningham v. Gwinn, 4 Blackf. 341.